Exhibit 23.3 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS AND GEOLOGISTS As independent petroleum engineers and geologists, we hereby consent to the use of our reports and sensitivities to such reports relating to the proved oil and gas reserves of Rosetta Resources Inc., to the information derived from such reports and sensitivities to such reports and to the reference to this firm as an expert inthe Post-Effective Amendment No. 2 to Form S-1 registration statement filed by Rosetta Resources Inc. and in the prospectus to which the registrant relates. NETHERLAND, SEWELL & ASSOCIATES, INC. By: /s/ Danny D. Simmons Danny D. Simmons Executive Vice President Houston, Texas March 22, 2007
